Citation Nr: 0527424	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide (Agent Orange) 
exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed on a direct basis and as secondary to 
type II diabetes mellitus.

4.  Entitlement to service connection for a kidney 
disability, to include nephropathy and proteinuric chronic 
kidney disease, claimed on a direct basis and as secondary to 
type II diabetes mellitus.

5.  Entitlement to service connection for a bilateral eye 
disability, to include diabetic retinopathy, claimed on a 
direct basis and as secondary to type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for type II diabetes 
mellitus.  This case also comes before the Board on appeal 
from a September 2003 rating decision of the RO, which denied 
the veteran's claims of entitlement to service connection for 
Hepatitis C, peripheral neuropathy, a bilateral eye 
disability, and a kidney disability.

The veteran appeared at a hearing held at the RO on February 
11, 2004.  A transcript of that hearing has been associated 
with the record on appeal.  On July 21, 2004, a hearing was 
held in Columbia, South Carolina, before Jeffrey J. Schueler, 
who is the Acting Veterans Law Judge making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

This case is not yet ready for appellate review.  The 
veteran's service personnel records show sufficient 
information to infer that the veteran was assigned to 
temporary duty in Guam for 111 days beginning on December 20, 
1965; however, the service personnel records obtained thus 
far appear to be incomplete.  Complete service personnel 
records for the veteran's temporary duty assignment beginning 
on December 20, 1965, should be obtained.

Additionally, VA records of treatment of the veteran show 
that the veteran applied for disability benefits from the 
Social Security Administration (SSA) in approximately October 
2003 and that his claim was denied in February 2004.  The 
records considered by that agency in awarding those benefits, 
including a copy of the decision itself, should be obtained.  
See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (holding that a complete review of 
the record "must include the appellant's SSA records"); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).

Further, the issues regarding the veteran's claims of 
peripheral neuropathy, kidney disability, and bilateral eye 
disability, all claimed on a direct basis and as secondary to 
type II diabetes mellitus, are remanded to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the VCAA.  That is, a May 14, 2003 letter from the 
RO failed to provide the required notice regarding the 
veteran's claims for secondary service connection.

Finally, at the July 2004 hearing, the Board discussed with 
the veteran and his representative the possibility that the 
veteran might submit additional evidence to the Board after 
the hearing.  The Board made clear to the veteran that if he 
did not want the RO to consider the additional evidence, he 
should include a waiver of RO consideration with any 
additional evidence.  In August 2004 the veteran submitted 
additional evidence and did not waive RO consideration of 
that evidence.  Any pertinent evidence submitted by the 
veteran must be referred to the agency of original 
jurisdiction for review and for preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived in writing by the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1353-54 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002) 
("All questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."); see also VAOPGCPREC 1-03 
(holding that the Board may adjudicate claims where new 
evidence has been obtained if the appellant waives initial 
consideration of the new evidence by the agency of original 
jurisdiction); 38 C.F.R. § 20.1304(a) (2004).  No such waiver 
has been received.  Therefore, on remand, the RO must review 
the additional evidence and prepare an SSOC.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for peripheral 
neuropathy, claimed on a direct basis and 
as secondary to type II diabetes 
mellitus; entitlement to service 
connection for a kidney disability, to 
include nephropathy and proteinuric 
chronic kidney disease, claimed on a 
direct basis and as secondary to type II 
diabetes mellitus; and entitlement to 
service connection for a bilateral eye 
disability, to include diabetic 
retinopathy, claimed on a direct basis 
and as secondary to type II diabetes 
mellitus.  This includes notifying the 
veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Contact the National Personnel 
Records Center (NPRC) and/or other 
appropriate agency to obtain the 
veteran's complete service personnel 
records for the period from December 1, 
1965, to April 30, 1966.

4.  Contact the Department of the Air 
Force for documentation of movement of 
Agent Orange, dioxin, herbicide, or 
defoliant into or out of Anderson Air 
Force Base in Guam between December 1, 
1965, and April 30, 1966.  (The Air Force 
Historical Research Agency, Maxwell AFB, 
Alabama, may be the ultimate source for 
this information.  Phone: (334) 953-2395, 
Mail: 600 Chennault Circle, Bldg 1405, 
Maxwell AFB, AL 36112-6424)  Associate 
all responses with the claims folder and 
follow up with any suggested sources.

5.  If additional evidence is obtained 
that indicates that the veteran was 
exposed to Agent Orange or a similar 
herbicide while stationed in Guam, the 
veteran should be afforded a VA diabetes 
mellitus examination to determine whether 
his current diabetes mellitus is related 
to his military service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should state 
in the examination report that the claims 
folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran's type II diabetes 
mellitus is "due to," "more likely 
than not due to" (likelihood greater 
than 50%), "at least as likely as not 
due to" (50%), "less likely than not 
due to" (less than 50% likelihood), or 
"not due to" the veteran's military 
service, including exposure to herbicides 
as specified by the RO.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
any benefit sought on appeal remains 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond thereto.  The 
supplemental statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


